Case 2:20-mc-00002-RSL Document 1-1 Filed 01/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON, AT SEATTLE

ETERNITY MART, INC. Western District of WA - 2:20-mc-00002 RSL
d/b/a GREAT DEALS OF TEXAS,
Case No. 19-CV-02436
Plaintiff,
V. District Judge John J. Tharp, Jr.

NATURE’S SOURCES, LLC, Magistrate Judge Sunil R. Harjani

ee

Defendant.

DECLARATION OF GARY ZHAO IN SUPPORT OF DEFENDANT’S MOTION TO
COMPEL AMAZON.COM, INC. TO PRODUCE SUBPOENAED DOCUMENTS

Gary Zhao declares as follows:

1. I am counsel for Defendant Nature’s Sources, LLC (hereinafter “Defendant”), and
as such, I have personal knowledge of the matter set forth herein.

2. I make this declaration in support of the motion by Defendant to compel
production of documents from Amazon.com, Inc. (hereinafter “Amazon’”) pursuant to a validly
issued subpoena duces tecum (hereinafter the “Subpoena”) in the matter titled Eternity Mart, Inc.
d/b/a Great Deals of Texas v. Nature’s Sources, LLC, case No. 19-CV-02436, pending in the
District Court for the Northern District of Illinois. See Exhibit 3 for a true and accurate copy of
Defendant’s Subpoena to Amazon on October 10, 2019.

3. On October 23, 2019, Amazon objected to Defendant’s Subpoena. See Exhibit 4
for a true and accurate copy of Amazon’s Objections to the Subpoena.

4. Following the parties’ meet and confer on December 6, 2019, Amazon’s counsel
wrote on December 23, 2019, confirming that Amazon stood by its objections. See Exhibit 1 for

the said email of Amazon’s counsel.
Case 2:20-mc-00002-RSL Document 1-1 Filed 01/07/20 Page 2 of 2

I declare, under penalty of perjury of the laws of the United States, that the foregoing is
true and accurate to the best of my knowledge.

Executed this 6th day of January, 2020, at Chicago, Illinois.

SMITHAMUNDSEN LLC

By: /s/ Gary Zhao
One of the Attorneys for Defendant
NATURE’S SOURCES, LLC

Gary Zhao, Esq. (ARDC #6279527)
150 N. Michigan Ave., Ste. 3300
Chicago, IL 60601

(312) 894-3377 — Telephone

ezhao@salawus.com
